Citation Nr: 0912923	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  08-28 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral 
plantar fasciitis with pes planus deformity.  

(The issue of entitlement to service connection for a 
psychiatric disorder will be the subject of a separate 
decision.)  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to June 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of the Department of 
Veterans Affairs Regional Office (RO) in Newark, New Jersey.  

The Veteran testified before the undersigned Veterans Law 
Judge in January 2009.  A transcript of the hearing is of 
record.

As a procedural matter, the Veteran also filed a claim for a 
psychiatric disorder.  That issue is under another docket 
number and was the subject of another hearing by another 
Veterans Law Judge.  As such, while this issue is also being 
remanded, an attempt should be made to merge the two files 
and process them together.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veteran last underwent a VA foot examination in January 
2008.  According to the report of that evaluation, he 
complained of pain progressing from the arches to the heels 
of his feet.  He reported using soft arch supports.  A 
physical examination of his feet demonstrated pain, 
stiffness, fatigability, weakness, and a lack of endurance 
bilaterally.  X-rays taken of his feet at that time showed 
mild hallux interphalangeal abduction bilaterally with no 
gross destructive changes or plantar heel spurs.  

Significantly, however, the examiner did not address the 
presence (including degree) or absence of pronation, 
tenderness of the plantar surfaces, and inward displacement 
and spasm of the tendo-achillis on manipulation.  Further, 
although the examiner noted the Veteran's use of soft arch 
supports, he did not discuss whether the symptoms associated 
with the Veteran's foot disability were improved with 
orthopedic shoes or appliances.  Evidence pertaining to such 
criteria is necessary for a proper adjudication of the claim.  

Moreover, included in the claims folder are records of 
pertinent outpatient treatment that the Veteran received at 
the VA Medical Center (VAMC) in East Orange, New Jersey 
between March 2005 and May 2006.  At the personal hearing 
conducted in January 2009 before the undersigned Veterans Law 
Judge, the Veteran referenced more recent foot treatment at 
this medical facility.  Hearing transcript (T.) at 9.  

As such, the Board finds that a remand of the Veteran's foot 
claim is necessary.  VAOPGCPREC 11-95 (April 7, 1995); see 
also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The purpose 
of this Remand is to determine the current nature and extent 
of his foot disability and to obtain any available medical 
records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain copies of records of foot 
treatment that the Veteran may have 
received at the VAMC in East Orange, New 
Jersey, since May 2006.  Associate all 
such available records with the claims 
folder.  

2.  Schedule the Veteran for an 
examination to determine the nature and 
extent of his bilateral foot disability.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  

All pertinent pathology should be noted in 
the examination report.  In particular, 
the examiner is asked to discuss the 
presence (including degree) or absence of 
pronation, tenderness of the plantar 
surfaces, and inward displacement and 
spasm of the tendo-achillis on 
manipulation.  The examiner should also 
note whether the symptoms of the foot 
disability are improved with orthopedic 
shoes or appliances.  In addition, the 
examiner should discuss any functional 
and/or occupational impairment.  

3.  Thereafter, re-adjudicate the issue on 
appeal.  If the decision remains in any 
way adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a summary 
of the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, the Veteran is 
advised that failure to report for any scheduled examination 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(2008).  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

